

Exhibit 10.3


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.


COMPOSITE TECHNOLOGY CORPORATION


Warrant To Purchase Common Stock


Warrant No.: NLF-1  
Date of Issuance: June 30, 2009 (the “Issuance Date”)


Warrant Shares: This Warrant shall be exercisable for 4,000,000 shares of Common
Stock (as defined below).
 
COMPOSITE TECHNOLOGY CORPORATION, a Nevada corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Northlight Financial LLC, the registered
holder hereof or its permitted assigns (the “Holder”), is entitled, subject to
the terms set forth below, to purchase from the Company, at the Exercise Price
(as defined below) then in effect, upon surrender of this Warrant to Purchase
Common Stock (including any Warrants to Purchase Common Stock issued in
exchange, transfer or replacement hereof, the “Warrant”), at any time or times
on or after the date hereof, but not after 5:00 p.m. Pacific time, on the
Expiration Date (as defined below), the number of validly issued, fully paid and
nonassessable shares of Common Stock (as defined below) determined in accordance
with Section 1(a) below (the “Warrant Shares”).  Except as otherwise defined
herein, capitalized terms in this Warrant shall have the meanings set forth in
Section 13.  This Warrant is granted in connection with a Loan Agreement, dated
as of June 30, 2009 (the “Loan Date”), by and between the Company and the Holder
(the “Loan Agreement”).
 
1.
EXERCISE OF WARRANT.

 
(a)           Warrant Shares.  This Warrant shall be exercisable for 4,000,000
shares of Common Stock (as defined below) (the “Warrant Shares”).

 
 

--------------------------------------------------------------------------------

 

(b)           Mechanics of Exercise.  Subject to the terms and conditions
hereof, this Warrant may be exercised by the Holder on any day on or after the
date hereof, in whole or in part, by (i) delivery of a written notice in the
form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s
election to exercise this Warrant and (ii) either (A) payment to the Company of
an amount equal to the Exercise Price multiplied by the number of Warrant Shares
as to which this Warrant is being exercised (the “Aggregate Exercise Price”) in
cash or by wire transfer of immediately available funds, or (B) by notifying the
Company that this Warrant is being exercised in a Cashless Exercise (as defined
below) pursuant to and subject to the conditions set forth in Section 1(d);
provided, however, that this Warrant may not be exercised in a Cashless Exercise
during the first six (6) months following the date of issuance of the
Warrant.  The Holder shall not be required to deliver the original Warrant in
order to effect an exercise hereunder.  Execution and delivery of the Exercise
Notice with respect to less than all of the Warrant Shares shall have the same
effect as cancellation of the original Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares.  On or
before the first (1st) Business Day (as defined below) following the date on
which the Company has received each of the Exercise Notice and the Aggregate
Exercise Price (or notice of a Cashless Exercise) (the “Exercise Delivery
Documents”), the Company shall transmit by facsimile an acknowledgment of
confirmation of receipt of the Exercise Delivery Documents to the Holder and the
Company’s transfer agent (the “Transfer Agent”).  On or before the third (3rd)
Business Day following the date on which the Company has received all of the
Exercise Delivery Documents (the “Share Delivery Date”), the Company shall issue
and dispatch by overnight courier to the address as specified in the Exercise
Notice, a certificate, registered in the Company’s share register in the name of
the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise.  Upon delivery of the Exercise
Notice and Aggregate Exercise Price referred to in clause (ii)(A) above or
notification to the Company of a Cashless Exercise referred to in Section 1(d),
the Holder shall be deemed for all corporate purposes to have become the holder
of record of the Warrant Shares with respect to which this Warrant has been
exercised, irrespective of the date of delivery of the certificates evidencing
such Warrant Shares.  If this Warrant is submitted in connection with any
exercise pursuant to this Section 1(b) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable, and in no event later than three (3) Business Days after any
exercise and at its own expense, issue a new Warrant (in accordance with Section
5(d)) representing the right to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant is exercised.  No
fractional shares of Common Stock are to be issued upon the exercise of this
Warrant, but rather the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole number.  The Company shall pay any and all taxes
which may be payable with respect to the issuance and delivery of Warrant Shares
upon exercise of this Warrant.
 
(c)           Exercise Price.  For purposes of this Warrant, “Exercise Price”
means $0.25 per share, subject to adjustment as provided herein.
 
(d)           Cashless Exercise.  Notwithstanding anything contained herein to
the contrary, if at any time after the Closing Date a registration statement
covering the Warrant Shares that are the subject of an Exercise Notice (the
“Unavailable Warrant Shares”) is not available for the resale of such
Unavailable Warrant Shares at the time of exercise, the Holder may, in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):

 
2

--------------------------------------------------------------------------------

 


Net Number
= (A x B) - (A x C) 
                    B

 
For purposes of the foregoing formula:
 
A = the total number of shares with respect to which this Warrant is then being
exercised.
 
B = the Closing Sale Price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Exercise Notice.
 
C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.
 
(e)           Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed, and resolve such dispute in accordance with Section 10.
 
(f)           Insufficient Authorized Shares.  If at any time while any of the
Warrants remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon exercise of the Warrants at least a number of shares
of Common Stock equal to 100% (the “Required Reserve Amount”) of the number of
shares of Common Stock as shall from time to time be necessary to effect the
exercise of all of the Warrants then outstanding (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Warrants
then outstanding.  Without limiting the generality of the foregoing sentence, as
soon as practicable after the date of the occurrence of an Authorized Share
Failure, but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock.  In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal.
 
2.            ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  The
Exercise Price and the number of Warrant Shares shall be adjusted from time to
time as follows:

 
3

--------------------------------------------------------------------------------

 

(a)          Weighted Average Adjustment of Exercise Price upon Issuance of
Common Stock.  If the Company issues any shares of Common Stock (including the
issuance or sale of shares of Common Stock owned or held by or for the account
of the Company, but excluding shares of Common Stock deemed to have been issued
or sold by the Company in connection with any Excluded Securities) for a
consideration per share (the “New Issuance Price”) less than the Exercise Price
in effect immediately prior to such issue or sale (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance, the Exercise Price
then in effect shall be reduced to an amount equal to a price determined by
multiplying such Exercise Price by a fraction, the numerator of which shall be a
sum equal to the number of shares of Common Stock outstanding and deemed issued
pursuant to Section 2(b) immediately prior to such issuance, plus the number of
shares of Common Stock that the aggregate consideration received by this Company
for such issuance would purchase at such Exercise Price; and the denominator of
which shall be the number of shares of Common Stock outstanding and deemed
issued pursuant to Section 2(b) immediately prior to such issuance plus the
number of shares of such additional Common Stock.
 
(b)          Provisions Applicable to Exercise Price Adjustments.  For purposes
of determining the adjusted Exercise Price under Section 2(a) above, the
following provisions shall apply:
 
(1)           Issuance of Options.  If the Company in any manner grants or sells
any Options (as defined below) (other than any Excluded Securities) and the
lowest price per share for which one share of Common Stock is issuable upon the
exercise of any such Option or upon conversion or exchange or exercise of any
Convertible Securities (as defined below) issuable upon exercise of such Option
is less than the Exercise Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the granting or sale of such Option for such price per share.  For purposes of
this Section 2(b)(1), the “lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion or
exchange or exercise of any Convertible Securities issuable upon exercise of
such Option” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Company with respect to any one share of
Common Stock upon granting or sale of the Option, upon exercise of the Option
and upon conversion or exchange or exercise of any Convertible Security issuable
upon exercise of such Option.  No further adjustment of the Exercise Price shall
be made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.
 
(2)           Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities (other than Excluded Securities) and
the lowest price per share for which one share of Common Stock is issuable upon
such conversion or exchange or exercise thereof is less than the Exercise Price,
then such share of Common Stock shall be deemed to be outstanding and to have
been issued and sold by the Company at the time of the issuance of sale of such
Convertible Securities for such price per share.  For the purposes of this
Section 2(b)(2), the “price per share for which one share of Common Stock is
issuable upon such conversion or exchange or exercise” shall be equal to the sum
of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the issuance or sale
of the Convertible Security and upon the conversion or exchange or exercise of
such Convertible Security.  No further adjustment of the Exercise Price shall be
made upon the actual issuance of such share of Common Stock upon conversion or
exchange or exercise of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Exercise Price had been or are to be made pursuant to
other provisions of this Section 2(b), no further adjustment of the Exercise
Price shall be made by reason of such issue or sale.

 
4

--------------------------------------------------------------------------------

 
 
(3)          Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options (other than Excluded Securities), the
additional consideration, if any, payable upon the issue, conversion, exchange
or exercise of any Convertible Securities, or the rate at which any Convertible
Securities (other than Excluded Securities) are convertible into or exchangeable
or exercisable for Common Stock is changed, the Exercise Price in effect at the
time of such change shall be adjusted to the Exercise Price which would have
been in effect at such time had such Options or Convertible Securities provided
for such changed purchase price, additional consideration or changed conversion
rate, as the case may be, at the time initially granted, issued or sold.  For
purposes of this Section 2(b)(3), if the terms of any Option or Convertible
Security that was outstanding as of the Closing Date are changed in the manner
described in the immediately preceding sentence, then such Option or Convertible
Security and the Common Stock deemed issuable upon exercise, conversion or
exchange thereof shall be deemed to have been issued as of the date of such
change.  No adjustment shall be made if such adjustment would result in an
increase of the Exercise Price then in effect.
 
(4)          Definition of Excluded Securities.  For purposes of this Agreement,
“Excluded Securities” shall mean:
 
(A)          shares of Common Stock issued pursuant to a transaction described
in Section 2(c) hereof;
 
(B)           shares of Common Stock issued or deemed issued to employees,
consultants, attorneys, officers or directors (if in transactions with primarily
non-financing purposes) of this Company directly or pursuant to any equity
compensation plan which has been approved by the Board of Directors of the
Company, pursuant to which the Company’s securities may be issued to any
employee, officer, consultant or director for services provided to the Company
(“Approved Stock Plan”);
 
(C)           shares of Common Stock issued or issuable (1) in a bona fide,
underwritten public offering under the Act resulting in aggregate proceeds of at
least $15,000,000, or (2) upon exercise of warrants or rights granted to
underwriters in connection with such a public offering;
 
(D)          shares of Common Stock issued pursuant to the conversion or
exercise of convertible or exercisable securities outstanding as of the date
hereof (including without limitation, the Warrant) or subsequently issued,
provided such securities are not amended after the date hereof to increase the
number of shares of Common Stock issuable thereunder or to lower the exercise
price thereof;
 
(E)           shares of Common Stock issued or issuable in connection with a
bona fide business acquisition of or by the Company, whether by merger,
consolidation, sale of assets, sale or exchange of stock or otherwise, each as
approved by the Board of Directors of the Company, excluding, however, shares
issued or issuable in connection with a transaction between the Company and an
Affiliate; or

 
5

--------------------------------------------------------------------------------

 
 
(F)           shares of Common Stock issued or issuable in connection with any
transaction where such securities so issued are deemed included in the
definition of “Excluded Securities” by the affirmative vote or written consent
of the Required Holders.
 
(5)           Record Date.  If the Company takes a record of the holders of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock, Options or in Convertible Securities
or (B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
 
(6)           Dividends.  In the event that the Company shall declare a dividend
or make any other distribution upon any stock of the Company (other than the
Common Stock) payable in Common Stock, Options or Convertible Securities, then
any Common Stock, Options or Convertible Securities, as the case may be,
issuable in payment of such dividend or distribution shall be deemed to have
been issued or sold without consideration; provided, that if any adjustment is
made to the Exercise Price as a result of a declaration of a dividend and such
dividend is rescinded, the Exercise Price shall be appropriately readjusted to
the Exercise Price in effect had such dividend not been declared.
 
(7)           Calculation of Consideration.  In the event that any shares of
Common Stock, Options or Convertible Securities shall be issued or sold for
cash, the consideration received therefor shall be deemed to be the net amount
received by the Company therefor, after deduction therefrom of any expenses
incurred or any underwriting commissions or concessions paid or allowed by the
Company in connection therewith.  In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the Company
shall be deemed to be the fair value of such consideration as determined in good
faith by the Board, after deduction of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Company in connection
therewith.  In case any Options shall be issued in connection with the issuance
and sale of other securities of the Company, together comprising one integral
transaction in which no specific consideration is allocated to such Options by
the parties thereto, such Options shall be deemed to have been issued for such
consideration as determined in good faith by the Board of Directors of the
Company.  If Common Stock, Options or Convertible Securities shall be issued or
sold by the Company and, in connection therewith, other Options or Convertible
Securities (the “Additional Rights”) are issued, then the consideration received
or deemed to be received by the Company shall be reduced by the fair market
value of the Additional Rights (as determined using the Black-Scholes option
pricing model or another method mutually agreed to by the Company and the
Holder).  The Board shall respond promptly, in writing, to an inquiry by the
Holder as to the fair market value of the Additional Rights.

 
6

--------------------------------------------------------------------------------

 
 
(c)           If the Company, at any time while this Warrant is outstanding: (A)
pays a stock dividend or otherwise makes a distribution or distributions on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock (which, for avoidance of doubt, shall not
include any shares of Common Stock issued by the Company upon exercise of this
Warrant), (B) subdivides outstanding shares of Common Stock into a larger number
of shares, (C) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (D) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the Exercise Price shall be adjusted by
multiplying the Exercise Price by a fraction, of which the numerator shall be
the number of shares of Common Stock (excluding treasury shares, if any)
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event,
and the number of shares issuable upon exercise of this Warrant shall be
proportionately adjusted to result in the same Aggregate Exercise Price as
existed immediately prior to such event.  Any adjustment made pursuant to this
Section 2(c) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
or shall become effective immediately after the effective date of such
subdivision, combination or reclassification, as applicable.
 
(d)           Organic Change.  If, at any time while this Warrant is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (C)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (each, an “Organic Change”),
then, upon any subsequent exercise of this Warrant, the Holder shall have the
right to receive, for each Warrant Share that would have been issuable upon such
exercise immediately prior to the occurrence of such Organic Change, the number
of shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and/or any additional consideration
(the “Alternate Consideration”) receivable as a result of such merger,
consolidation or disposition of assets by a Holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
event.  For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Organic Change (if applicable), and the Company shall
apportion the Exercise Price among the Alternate Consideration in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration.  If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Organic Change, then the
Holder shall be given the same choice (no later than the time of the Organic
Change) as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Organic Change.  To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Organic Change shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder’s right to exercise such warrant
into Alternate Consideration.  The terms of any agreement pursuant to which an
Organic Change is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 2(d) and insuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to an Organic Change.

 
7

--------------------------------------------------------------------------------

 
 
3.           NONCIRCUMVENTION.  The Company hereby covenants and agrees that the
Company will not, by amendment of its Articles of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant and (iii)
shall, so long as any of the Warrants are outstanding, take all action necessary
to reserve and keep available out of its authorized and unissued shares of
Common Stock, solely for the purpose of effecting the exercise of the Warrants,
100% of the number of shares of Common Stock as shall from time to time be
necessary to effect the exercise of the Warrants then outstanding (without
regard to any limitations on exercise).
 
4.           WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  Except as otherwise
specifically provided herein, the Holder, solely in such Person’s capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Shares which such
Person is then entitled to receive upon the due exercise of this Warrant.  In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the
Company.  Notwithstanding this Section 4, the Company shall provide the Holder
with copies of the same notices and other information given to the stockholders
of the Company generally, contemporaneously with the giving thereof to the
stockholders.
 
5.           REISSUANCE OF WARRANTS.
 
  (a)            Transfer of Warrant.  If this Warrant is to be transferred, the
Holder shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 5(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less then the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 5(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.  Applicable transfer taxes, if any,
shall be paid by the Holder.

 
8

--------------------------------------------------------------------------------

 
 
  (b)           Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Company in
customary form and, in the case of mutilation, upon surrender and cancellation
of this Warrant, the Company shall execute and deliver to the Holder a new
Warrant (in accordance with Section 5(d)) representing the right to purchase the
Warrant Shares then underlying this Warrant.
 
  (c)            Exchangeable for Multiple Warrants.  This Warrant is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Warrant or Warrants (in accordance with Section 5(d))
representing in the aggregate the right to purchase the number of Warrant Shares
then underlying this Warrant, and each such new Warrant will represent the right
to purchase such portion of such Warrant Shares as is designated by the Holder
at the time of such surrender; provided, however, that no Warrants for
fractional shares of Common Stock shall be given.
 
  (d)            Issuance of New Warrants.  Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant (i)
shall be of like tenor with this Warrant, (ii) shall represent, as indicated on
the face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 5(a) or Section 5(c), the Warrant Shares designated by the Holder
which, when added to the number of shares of Common Stock underlying the other
new Warrants issued in connection with such issuance, does not exceed the number
of Warrant Shares then underlying this Warrant), and (iii) shall have an
issuance date, as indicated on the face of such new Warrant, which is the same
as the Issuance Date.
 
6.           NOTICES.  Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with Section 6.1 of the Loan Agreement.  The Company shall provide
the Holder with prompt written notice of all actions taken pursuant to this
Warrant, including in reasonable detail a description of such action and the
reason therefore.  Without limiting the generality of the foregoing, the Company
will give written notice to the Holder (i) immediately upon any adjustment of
the Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the shares of Common Stock, (B) with respect
to any grants, issuances or sales of any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property to holders of
shares of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.

 
9

--------------------------------------------------------------------------------

 

7.           AMENDMENT AND WAIVER.  Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Required
Holders; provided that no such action may (i) increase the exercise price of any
Warrants or decrease the number of shares or change the class of stock
obtainable upon exercise of any Warrants, (ii) modify Section 1(d) of this
Warrant or (iii) disproportionately affect the Holder in a materially and
adverse manner (except as a result of holding a greater percentage of Warrant
Shares) without the written consent of the Holder.  No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Warrants then outstanding.
 
8.           GOVERNING LAW.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
the choice of law principles thereof.
 
9.           CONSTRUCTION; HEADINGS.  This Warrant shall be deemed to be jointly
drafted by the Company and all the Holders, and shall not be construed against
any person as the drafter hereof.  The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.
 
10.         DISPUTE RESOLUTION.  In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Shares, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within two (2) Business Days of receipt of the
Exercise Notice giving rise to such dispute, as the case may be, to the
Holder.  If the Holder and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Warrant Shares within
three (3) Business Days of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within two (2) Business
Days submit via facsimile the disputed determination of the Exercise Price to a
mutually agreeable independent, reputable investment bank or such other Person
as the Holder and the Company may mutually agree.  The Company shall cause at
its expense the investment bank or other Person, as the case may be, to perform
the determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) Business Days from the time it receives the
disputed determinations or calculations.  Such investment bank’s or other
Person’s determination or calculation, as the case may be, shall be binding upon
all parties, absent demonstrable error.
 
11.         TRANSFER.  This Warrant may be offered for sale, sold, transferred
or assigned, in whole or in part, without the consent of the Company, except
that the Warrant may not be offered for sale, sold, assigned or transferred
unless (A) the Warrant is subsequently registered, (B) such transferor shall
have delivered to the Company an opinion of counsel, in a generally acceptable
form, to the effect that the Warrant to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration,
(C) such transferor provides the Company with reasonable assurance that the
Warrant can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act, as amended (or a successor rule thereto)
(collectively, “Rule 144”), or (D) the sale, assignment, or transfer meets the
requirement of Regulation S under the 1933 Act, as amended.

 
10

--------------------------------------------------------------------------------

 

12.         PIGGYBACK REGISTRATION.  If, at any time prior to the expiration of
the Registration Period (as defined below), the Company shall file a
registration statement (other than a registration statement on Form S-4, form
S-8, or any successor form) with the Securities and Exchange Commission (the
“Commission”) while any Registrable Securities (as defined below) are
outstanding, the Company shall give the then holders of any Registrable
Securities (the “Eligible Holders”) at least thirty (30) days’ prior written
notice of the filing of such registration statement, which notice shall describe
the securities to be registered and specify the form and manner and the other
relevant facts involved in such proposed registration (including, without
limitation, (i) whether or not such registration will be in connection with an
underwritten offering of securities and, if so, the identity of the managing
underwriter and whether such offering will be pursuant to a “best efforts” or
“firm commitment” underwriting, (ii) the price at which such securities are
reasonably expected to be sold to the public, and (iii) the amount of the
underwriting discount reasonably expected to be incurred in connection
therewith).  If requested by any Eligible Holder in writing within twenty (20)
days after receipt of any such notice, the Company shall, at the Company’s sole
expense (other than the fees and disbursements of counsel for the Eligible
Holders, and the underwriting discounts, if any, payable in respect of the
Registrable Securities sold by the Eligible Holders), register all or, at each
Eligible Holder’s option, any portion of the Registrable Securities of any
Eligible Holders who shall have made such request, concurrently with the
registration of such other securities, all to the extent requisite to permit the
public offering and sale of the Registrable Securities through the facilities of
all Eligible Markets, if any, on which the Company’s Common Stock is being sold,
and will use its best efforts through its officers, directors, auditors and
counsel to cause such registration statement to become effective as promptly as
practicable.  Notwithstanding the foregoing, if the managing underwriter of any
such offering shall determine and advise the Company that, in its opinion, the
distribution of all or a portion of the Registrable Securities requested to be
included in the registration concurrently with the securities being registered
by the Company for its own account would materially adversely affect the
distribution of such securities by the Company, then (x) the Company will
promptly so advise each holder of Registrable Securities that has requested
registration, and will include in such registration:  first, authorized but
unissued or treasury shares of Common Stock which the Company desires to include
in such registration; and second, Registrable Securities requested to be
included therein and other outstanding securities of the Company, if any, which
the Company shall have been requested to register, allocated pro rata among the
holders of Registrable Securities and any holders of such other securities based
on the number of securities with respect to which each such holder has requested
registration; in each case until the aggregate number of securities included in
such registration is equal to the number thereof that, in the opinion of such
managing underwriter, can be sold without materially adversely affecting the
marketability thereof, and (y) the Eligible Holders shall delay the offering and
sale of those Registrable Securities requested to be included in the
registration but not so included for such period, not to exceed one hundred
eight (180) days as the managing underwriter shall request.  In the event the
Company is advised by the staff of the Commission that the inclusion of the
Registrable Securities will prevent, preclude or materially delay the
effectiveness of the registration statement, the Company, in good faith, may
amend such registration statement to exclude the Registrable Securities.  As
used herein, (x) “Registrable Securities” shall mean the Warrant Shares (and any
securities issued or issuable by the Company with respect to the Warrant Shares
hereunder which, in each case, have not been previously sold pursuant to a
registration statement or Rule 144) and (y) “Registration Period” shall mean the
period commencing on the date hereof and ending on the date on which all
Registrable Securities may be immediately sold to the public without
registration or restriction under the 1933 Act.

 
11

--------------------------------------------------------------------------------

 
 
13.          CERTAIN DEFINITIONS.  For purposes of this Warrant, the following
terms shall have the following meanings:
 
(a)           “1933 Act” means the Securities Act of 1933, as amended.
 
(b)           “Bloomberg” means Bloomberg Financial Markets.
 
(c)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in the New York City are authorized or required by
law to remain closed.
 
(d)           “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.).  If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder.  If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 10.  All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.
 
(e)           “Common Stock” means (i) the Company’s shares of Common Stock, par
value $0.001 per share, and (ii) any share capital into which such Common Stock
shall have been changed or any share capital resulting from a reclassification
of such Common Stock.
 
(f)           “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.
 
(g)           “Eligible Market” means the Principal Market, the American Stock
Exchange, The New York Stock Exchange, Inc., The Nasdaq Global Select Market,
The Nasdaq Global Market or The Nasdaq Capital Market.
 
(h)           “Expiration Date” means the date thirty six (36) months after the
Issuance Date or, if such date falls on a day other than a Business Day or on
which trading does not take place on the Principal Market (a “Holiday”), the
next date that is not a Holiday.

 
12

--------------------------------------------------------------------------------

 
 
(i)           “Fundamental Transaction” means that the Company shall, directly
or indirectly, in one or more related transactions, (i) consolidate or merge
with or into (whether or not the Company is the surviving corporation) another
Person, (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company, including
intellectual property, to another Person, (iii) allow another Person to make a
purchase, tender or exchange offer that is accepted by the holders of more than
fifty percent (50%) of either the outstanding shares of Common Stock (not
including any shares of Common Stock held by the Person or Persons making or
party to, or associated or affiliated with the Persons making or party to, such
purchase, tender or exchange offer), (iv) consummate a stock purchase agreement
or other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than fifty percent (50%) of the outstanding
shares of Common Stock (not including any shares of Common Stock held by the
other Person or other Persons making or party to, or associated or affiliated
with the other Persons making or party to, such stock purchase agreement or
other business combination), (v) reorganize, recapitalize or reclassify its
Common Stock (other than a forward or reverse stock split) or (vi) any “person”
or “group” (as these terms are used for purposes of Sections 13(d) and 14(d) of
the Exchange Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of fifty percent (50%) of
the aggregate ordinary voting power represented by issued and outstanding Common
Stock.
 
(j)           “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
 
(k)           “Organic Change” means a transaction as described in Section 2(d).
 
(l)           “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
(m)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(n)           “Principal Market” means the OTC Bulletin Board.
 
(o)           “Required Holders” means the holders of the Warrants representing
at least a majority of shares of Common Stock underlying the Warrants then
outstanding.
 
(p)           “Successor Entity” means the Person (or, if so elected by the
Required Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.  
 
[Signature Page Follows]
 
13

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set forth above.



 
COMPOSITE TECHNOLOGY
CORPORATION
     
By:
   
Name:
   
Title:
 

 
[Signature Page to Warrant to Purchase Common Stock]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


EXERCISE NOTICE
 
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK
COMPOSITE TECHNOLOGY CORPORATION
 
The undersigned holder hereby exercises the right to purchase _________________
shares of Common Stock (“Warrant Shares”) of Composite Technology Corporation, a
Nevada corporation (the “Company”), evidenced by the attached Warrant to
Purchase Common Stock (the “Warrant”). Capitalized terms used but not otherwise
defined herein shall have the respective meanings set forth in the Warrant.
 
1.  Form of Exercise Price.  The Holder intends that payment of the Exercise
Price shall be made as:


a “Cash Exercise” with respect to _________________ Warrant Shares; and/or
 
a “Cashless Exercise” with respect to _______________ Warrant Shares.
 
2.  Payment of Exercise Price.  In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.


3.  Delivery of Warrant Shares.  The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.




Date: _______________ __, ______


_________________________
 
Name of Registered Holder


By:
     
Name:
   
Title:
 

 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT


The Company hereby acknowledges this Exercise Notice and hereby directs [Insert
Name of Transfer Agent] to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated _______________
from the Company and acknowledged and agreed to by [Insert Name of Transfer
Agent] .



 
COMPOSITE TECHNOLOGY
CORPORATION
     
By:
   
Name:
   
Title:
 


 

--------------------------------------------------------------------------------

 